Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
February 28, 2018 (the “Effective Date”), by and between STRAYER UNIVERSITY,
LLC, a Maryland corporation (the “University”), and BRIAN W. JONES (the
“Executive”).

 

WHEREAS, the Executive has been employed by the University and currently serves
as its President; and

 

WHEREAS, the University desires to continue to employ the Executive from and
after the Effective Date in the capacity of its President and the Executive
desires to continue to be employed by the University in such capacity pursuant
to the terms set forth herein; and

 

WHEREAS, the University and the Executive desire to enter into this Agreement in
order to set forth the terms and conditions of the Executive’s continued
employment with the University as President;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, it is agreed as follows:

 

1.             Employment.  The University hereby agrees to employ the Executive
and the Executive hereby agrees to be employed by the University as its
President upon the terms and conditions set forth herein.

 

2.             Term.  The Executive’s employment shall be for a term (the
“Employment Term”) commencing on the Effective Date  and, subject to earlier
termination under Section 8, expiring on the third anniversary thereof;
provided, however, that commencing on the third anniversary of the Effective
Date, and each anniversary thereafter, the Employment Term will automatically be
extended for an additional year unless, not later than 4 months prior to the
anniversary, the University or the Executive shall have given written notice to
the other that it or the Executive, as the case may be, does not wish to have
the Employment Term extended.

 

3.             Duties of the Executive.  The Executive shall serve as the
University’s President, and as such shall have primary responsibility for the
oversight, management and general operation of all of the operations of the
University.  The Executive shall report to the University’s Board of Trustees
(the “Board of Trustees”), and as an executive of the parent company Strayer
Education, Inc. (the “Company”), to the Chief Executive Officer thereof, and
shall be assigned those executive and academic policy and management duties that
are consistent with the Executive’s position as President of the
University.  The Executive shall devote substantially all of his working time
and his best efforts, full attention and energies to the business of the
University; provided, however, that it shall not be a violation of this
Agreement for Executive to (a) devote reasonable periods of time to charitable
and community activities  and engaging in industry or professional activities
(including membership on the board of directors or governing body of other
corporations or entities and participation on governmental panels and
commissions), and/or (b) manage personal business interests and investments, in
each case so long as such activities do not interfere with the performance of
Executive’s responsibilities under this Agreement.

 

4.             Compensation.

 

(a)             Base Salary.  During the Employment Term, the University shall
pay to the Executive a base salary of not less than $430,000.00 per annum (the
“Base Salary”).  The Board of Trustees shall review Executive’s Base Salary
annually (after approval of the forthcoming year’s budget and receipt of the
prior year’s financial statements), and recommend to the Compensation Committee
of the Board of Directors (the “Board”) of the Company increases as it may deem
advisable.

 

(b)             Annual Non-Equity Incentive Compensation Target.  In addition to
the Base Salary, the Executive shall be eligible to receive an annual non-equity
incentive compensation award (the “Non-equity Incentive Compensation Award”) for
each fiscal year of the University that ends during the Employment Term,
under the non-equity incentive compensation plan in effect for senior executives
of the Company (the “Plan”), based upon the achievement of objective performance
goals.  The Executive’s target Non-equity Incentive Compensation Award under the
Plan for 2018 shall be $215,000, and thereafter for each fiscal year during the
Employment Term shall be







--------------------------------------------------------------------------------

 



 

such amount as shall be determined by the Board in accordance with the Plan, but
shall be at least 50% of the Executive’s Base Salary for the year involved,
provided that the University and the Company achieve the targeted level of
performance under the Plan for the relevant fiscal year.  The targeted level of
performance required to earn the targeted Non-equity Incentive Compensation
Award amount shall be as agreed by the Board of Trustees (or the Executive
Committee thereof) and the Compensation Committee of the Board of the Company,
on the one hand, and the Executive, on the other hand.

 

(c)             Annual Restricted Share Grant Target.   Executive shall be
entitled to a target share grant equivalent to $550,000 (“Restricted Shares”),
awarded at the typical time that the Company makes such awards, with a four-year
cliff vesting schedule and applicable performance criteria as may be established
by the Compensation Committee of the Board of Directors.  All Restricted Shares
shall vest in full on the earlier to occur of the vesting date contained in each
award agreement, or the Term hereof (or such later date of extension of the
Employment Term pursuant to Section 2 hereof), upon a Change in Control
Resulting in Termination (as defined in any award agreement) or upon any other
termination of the Executive’s employment without Cause under Section 8(a)(i) or
8(a)(ii), or upon Executive’s death or Disability under Section 8(c) of this
Agreement.

 

5.             Executive Benefits.  In addition to the compensation described in
Section 4, during the Employment Term, the University shall make available to
the Executive, on the most favorable terms and conditions available to executive
and management employees of the University or Company, (i) all Company sponsored
employee benefit plans or arrangements and such other usual and customary
benefits now or hereafter generally available to employees of the Company, and
(ii) such benefits and perquisites as may be made available to senior executives
of the Company as a group, including, without limitation, equity and non-equity
incentive programs, director and officer insurance which includes coverage for
service on other boards of directors at the request of the Company, governmental
panels, etc., vacations, and retirement, deferred compensation and welfare
plans.

 

6.             Expenses.  The University shall also pay or reimburse the
Executive for reasonable and necessary expenses incurred by the Executive in
connection with his duties on behalf of the University in accordance with the
expense policy of the University applicable to members of senior management of
the University.

 

7.             Place of Performance.  In connection with his employment by the
University, unless otherwise agreed by the Executive, the Executive shall be
based at the home campus of the University in Washington, D.C., except for
travel reasonably required for University business and the University shall
provide the Executive with appropriate office facilities, support staff and
resources to perform his duties at such location.

 

8.             Termination.

 

(a)             Termination By the University without Cause.  The Executive’s
employment hereunder and the Employment Term may be terminated by the University
for any reason by written notice as provided in Section 16.  For purposes of
this Agreement, the Executive will be treated as having been terminated by the
University without Cause if the Executive terminates his employment with the
University under the following circumstances: (i) the University breaches any
material provision of this Agreement and fails to cure such breach within thirty
(30) calendar days after receiving notice thereof from the Executive; (ii) there
occurs a material reduction in the Executive’s authority, functions, duties or
responsibilities as provided in Section 3 and the University fails to restore to
the Executive such authority, functions, duties or responsibilities within
thirty (30) calendar days after receiving notice thereof from the Executive; or
(iii) the Executive’s employment is (A) terminated without cause within six (6)
months of the effective date of a Change in Control (as defined in Section 10)
or (B) there occurs a material reduction in the Executive’s authority, function,
duties or responsibilities which causes the Executive’s resignation from the
University within six (6) months of the effective date of a Change in Control of
the University or Company (as defined in Section 10) (a “CIC Termination”).  In
the event of such a termination without Cause pursuant to any of subsections
8(a)(i)-(iii) above or any other termination of the Executive’s employment by
the University for any reason other than Cause (as defined in Section 9(d)
herein), the Executive shall be entitled to the payments and benefits set forth
in Section 9(a).

 

(b)             Termination By the University for Cause or Voluntary Termination
By the Executive.   The Executive may voluntarily terminate his employment and
this Agreement at any time by notice to the University as provided in Section
16.  In the event of a termination of the Executive’s employment by the







--------------------------------------------------------------------------------

 



Executive during the Employment Term other than pursuant to Section 8(a) hereof
or a termination by the University for Cause (as defined in Section 9(d) herein)
during the Employment Term, the Executive shall be entitled to the payments and
benefits set forth in Section 9(b).

 

(c)             Termination Due to Death or Disability.  In the event of a
termination of the Executive’s employment during the Employment Term due to
death or Disability (as defined herein), the Executive shall be entitled to the
payments and benefits set forth in Section 9(c).

 

9.             Compensation and Benefits Upon Termination of Employment.

 

(a)             Termination by University Without Cause.  If the Executive’s
employment hereunder is terminated by the University (including within the
meaning of any of subsections 8(a)(i)-(iii) herein) for any reason other than
for Cause (as defined in Section 9(d) herein) during the Employment Term, the
University shall be obligated to pay to the Executive the following termination
payments and make available the following benefits:

 

(i)             Accrued Rights.  The University shall, within ten (10) days of
the date of termination, pay the Executive a lump-sum amount equal to the sum of
(A) his earned but unpaid Base Salary through the date of termination, (B) any
earned but unpaid Non-equity Incentive Compensation Award under Section 4(b)
above, and (C) any business expenses due to the Executive from the University as
of the date of termination.  In addition, the University shall provide to the
Executive all payments, rights and benefits due as of the date of termination
under the terms of the Company’s employee and fringe benefit plans and programs
(other than severance plans or programs) in which the Executive participated
during the Employment Term (together with such lump-sum payment, the “Accrued
Rights”).

 

(ii)            Severance Payment.  The Company shall within thirty (30) days of
the date of termination pay the Executive a lump sum payment in an amount equal
to the amount of Base Salary, and annual target Non-equity Incentive
Compensation Award prorated for the amount of time remaining in the Employment
Term.

 

(iii)           Medical Benefits.  For the time remaining on the Employment
Term subsequent to termination, or in the case of a declaration of a Disability
until such time as the Disability has concluded, the University will arrange to
provide the Executive with medical benefits substantially similar to those that
the Executive was receiving or entitled to receive immediately prior to the date
of termination, provided that if and to the extent that any benefit described in
this paragraph is not or cannot be paid or provided under any policy, plan,
program or arrangement of the University or any subsidiary, as the case may be,
then the University will itself pay or provide for the payment to the Executive,
his dependents and beneficiaries, of such benefits.

 

(iv)           Restricted Shares.  As of the date of the Executive’s termination
hereunder for any reason, including under Section 8(a)(i) and 8(a)(ii) hereof,
(other than a voluntary resignation or termination for Cause covered by Section
9(b) below), any unvested Restricted Shares then held by the Executive shall
immediately and fully vest, unless explicitly provided otherwise in the
agreement applicable to such restricted shares.  Notwithstanding any other
provision in this Agreement, the Change in Control Resulting in Termination
provisions of any restricted stock award agreement and not the Change in Control
provision in Section 8(a)(iii) hereof shall control the vesting of shares.

 

(b)             Termination for Cause or Voluntary Termination By the
Executive.  If the Executive’s employment hereunder is terminated during the
Employment Term by the University for Cause (as defined in Section 9(d) hereof),
or voluntarily terminated by the Executive other than pursuant to Section 8(a),
(1) the University shall have no further obligations to the Executive hereunder,
except to pay or provide to the Executive any and all Accrued Rights, and (2)
all unvested Restricted Shares shall terminate immediately and be of no further
force or effect.

 







--------------------------------------------------------------------------------

 



 

(c)             Disability; Death.  If the Executive’s employment hereunder is
terminated during the Employment Term by reason of the Executive’s Disability
(as defined herein) or death, the University shall pay and provide the Executive
(or his legal representative or estate) with the following:

 

(i)             Accrued Rights.  The University shall pay and provide to the
Executive (or his legal representative or estate) any and all Accrued Rights,
including all disability or life insurance benefits as applicable;

 

(ii)            Salary Continuation.  The University shall provide the Executive
(or his legal representative or estate) with continued payment of the
Executive’s then-current Base Salary for the period remaining in the Employment
Term.

 

(iii)           Restricted Shares.  As of the date of the Executive’s
termination under this paragraph, any unvested Restricted Shares shall
immediately and fully vest.

 

(iv)             Medical Benefits.  In the event of the Executive’s Disability
(as defined herein), until such time as the Disability has concluded the
University will arrange to provide the Executive with medical benefits
substantially similar to those that the Executive was receiving or entitled to
receive immediately prior to the date of termination due to Disability, provided
that if and to the extent that any benefit described in this paragraph is not or
cannot be paid or provided under any policy, plan, program or arrangement of the
University or any subsidiary, as the case may be, then the University will
itself pay or provide for the payment to the Executive, his dependents and
beneficiaries, of such benefits.

 

(d)             Termination for Cause.  For purposes of this Agreement, “Cause”
shall mean:

 

(i)            the willful and continued failure by the Executive substantially
to perform his duties hereunder (other than any such failure resulting from the
Executive’s Disability or the University’s breach of this Agreement), which
failure is not or cannot be cured within thirty (30) business days after the
University has given written notice thereof to the Executive specifying in
detail the particulars of the acts or omissions deemed to constitute such
failure,

 

(ii)           the engaging by the Executive in willful misconduct which is
materially injurious to the University, monetarily or otherwise,

 

(iii)          the Executive’s conviction of, or entry of a plea of nolo
contendere with respect to, any felony, or

 

(iv)          the Executive’s breach of any material provision of this
Agreement, if the Executive fails to cure such breach within thirty (30)
business days after the University has given written notice thereof to the
Executive.

 

For purposes of this definition, no act, or failure to act, on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by the
Executive in bad faith and without reasonable belief that the Executive’s action
or omission was in the best interests of the University.  The Executive shall
not be deemed to have been terminated for Cause unless and until the Board of
Trustees of the University, and the Board of Directors of the Company, finds
that the Executive’s termination for Cause is justified and has given the
Executive written notice of termination, specifying in detail the particulars of
the Executive’s conduct found by the Board to justify such termination for
Cause.

 

(e)            Continued Service as President Emeritus.  At any point in the
Employment Term the University and Company may determine, in their sole
discretion, to appoint the Executive as President Emeritus which shall not be
deemed a termination under Section 8 for any purposes, and the Executive shall
be entitled to continue to receive his Base Salary and Annual Restricted Share
Grant Target during his service as President Emeritus, as well as Medical
Benefits.  All provisions of this Section 9 shall then be applicable to the
Executive’s term of service as President Emeritus.







--------------------------------------------------------------------------------

 



 

(f)             Disability Defined.  “Disability” shall mean the Executive’s
inability to perform the duties of his position with the University by reason of
a medically determined physical or mental impairment which has existed for a
continuous period of at least 26 weeks and which, in the written judgment of a
physician, is likely to be of indefinite duration or to result in death.

 

(g)             No Obligation to Mitigate.  The Executive is under no obligation
to mitigate damages or the amount of any payment provided for hereunder by
seeking other employment or otherwise; provided, however, that the Executive’s
coverage under the University’s medical benefit plans will terminate when the
Executive becomes covered under any employee medical plan made available by
another employer.  The Executive shall notify the University within thirty (30)
days after the commencement of any such benefits.

 

10.           Change in Control.  As used herein, a “Change in Control” of the
University or the Company shall mean the occurrence of any of the following:

 

(a)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Ac ”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of either: (i) the then- outstanding shares of the Company’s Common Stock or
(ii) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (“Voting
Stock”); provided, however, that for purposes of this subsection (a), the
following  shall not constitute a Change in Control:  any acquisition by any
Person pursuant to a transaction which complies with clauses (i), (ii) and (iii)
of subsection (c) of this Section 10; or

 

(b)            Individuals who constitute the Board of Directors of the Company
as of the date hereof (the “Incumbent Board”) cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that  any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding for this purpose any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board or any of the Investors; or

 

(c)            Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the University
or the Company with or to any Person  (a “Business Combination”), in each case,
unless, following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Common Stock and Voting Stock of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Business Combination, of the Common
Stock and Voting Stock of the Company, as the case may be, (ii) no Person
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) sponsored or maintained by the Company or such
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock of the entity resulting from such Business Combination, or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board providing for such Business
Combination;

 







--------------------------------------------------------------------------------

 



 

(d)            Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company; or

 

(e)           If the Company ceases to be the sole shareholder of the
University.

 

11.           Confidentiality Agreement.

 

(a)            The Executive acknowledges that, in the course of his employment
by the University, he will or may have access to and become informed of
confidential or proprietary information which is a competitive asset of the
University or Company (“Confidential Information”), including, without
limitation, (i) the terms of any agreement between the University or Company and
any employee, customer or supplier, (ii) pricing strategy, (iii) merchandising
and marketing methods, (iv) product or course development ideas and strategies,
(v) University and Company personnel training and development programs, (vi)
financial results, (vii) strategic plans and demographic analyses, (viii)
proprietary computer and systems software, and (ix) any non-public information
concerning the University or Company, their employees, suppliers or
customers.  The Executive agrees that he will keep all Confidential Information
in strict confidence during his employment by the University and thereafter, and
will never directly or indirectly make known, divulge, reveal, furnish, make
available, or use any Confidential Information (except in the course of his
regular authorized duties or as otherwise authorized on behalf of the University
or Company).  The Executive agrees that the obligations of confidentiality
hereunder shall be in effect at all times during the Employment Term and shall
survive termination of his employment at the University for a period of six (6)
years thereafter regardless of any actual or alleged breach by the University of
this Agreement, unless and until any such Confidential Information shall have
become, through no fault of the Executive, generally known to the public or the
Executive is required by law to make disclosure (after giving the University and
Company notice and an opportunity to contest such requirement).  The Executive’s
obligations under this Section 11 are in addition to, and not in limitation of
or preemption of, all other obligations of confidentiality which the Executive
may have to the University and Company under general legal or equitable
principles.

 

(b)            Except in the ordinary course of the University’s business, or as
otherwise authorized on behalf of the University or Company, the Executive may
not make or cause to be made, any copies, pictures, duplicates, facsimiles or
other reproductions or recordings or any abstracts or summaries including or
reflecting Confidential Information. All such documents and other property
furnished to the Executive by the University or Company, or otherwise acquired
or developed by the University or Company, shall at all times be the property of
the University and Company.  Upon termination of the Executive’s employment with
the University, the Executive will return to the University or destroy any such
documents or other property of the University which are in the possession,
custody or control of the Executive; provided that the Executive may maintain a
copy in his possession (to be treated confidentially under this Section 11) of
any information necessary for the Executive to enforce his legal rights under
this Agreement or to file applicable tax returns.

 

(c)            Without the prior written consent of the University or Company,
except in the ordinary course of the University’s or Company’s business, or to
enforce his legal rights under this Agreement or support any tax filings
referenced under subsection (b) above, or to comply with any legal disclosure
requirement referenced in subsection (a) above, the Executive shall not at any
time following the date of this Agreement use for the benefit or purposes of the
Executive or for the benefit or purposes of any other person, firm, partnership,
association, trust, venture, corporation or business organization, entity or
enterprise or disclose in any manner to any person, firm, partnership,
association, trust, venture, corporation or business organization, entity or
enterprise any Confidential Information.

 

12.           Covenant Not to Compete.

 

(a)            For three (3) years after the date of termination of employment
hereunder,  the Executive shall not, directly or indirectly, individually or on
behalf of any other person or entity, (A) engage or  have an economic interest
in (whether as owner, stockholder, partner, lender, consultant, employee, agent
or otherwise) any business, activity or enterprise which is then directly and
materially competitive with the business of any division or operation of the
Company or the Company’s subsidiaries (collectively, the “Company Group”) in any
region of the United States in which such business is then being conducted, it
being understood that the Company Group currently is engaged primarily in the
business of for-profit post-secondary education, or (B) hire or employ any
person who has been an







--------------------------------------------------------------------------------

 



 

employee of any member of the Company Group at any time within 12 months prior
to the Executive’s termination of employment or solicit, aid or induce such
person to leave his or her employment with any member of the Company Group to
accept employment with any other person or entity.  It is agreed that (i) not
for profit educational entities that do not offer programs comparable to those
of the Company  will not be deemed to be a direct competitor of the Company
Group hereunder, (ii) foundations or other non-profit organizations furthering
the interests of higher education will not be deemed a direct competitor of the
Company Group hereunder; (iii) the Executive’s ownership of less than 1% of any
class of stock in a publicly-traded corporation or his membership on any board
of directors that is permissible under Section 3 hereof shall not be deemed a
breach of this Section 12, and (iv) nothing herein shall be construed to
prohibit general solicitation of employment by means of advertising.

 

(b)            The Executive acknowledges and agrees that a violation of Section
11 and the foregoing provisions of this Section 12 (referred to collectively as
the Confidentiality and Noncompetition Agreement) would cause irreparable harm
to the University and the Company, and that the University’s remedy at law for
any such violation would be inadequate.  In recognition of the foregoing, the
Executive agrees that, in addition to any other relief afforded by law or this
Agreement, including damages sustained by a breach of this Agreement, and
without the necessity or proof of actual damages, the University and the Company
shall have the right to seek specific enforcement of  this Agreement, which may
include, among other things, temporary and permanent injunctions, it being the
understanding of the undersigned parties hereto that seeking damages and
injunctions shall all be proper modes of relief and are not to be considered as
alternative remedies.

 

13.           Agreement.  This Agreement supersedes any and all prior and/or
contemporaneous agreements, either oral or in writing, between the parties
hereto, with respect to the subject matter hereof.  Each party to this Agreement
acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.

 

14.           Withholding of Taxes.  The University may withhold from any
amounts payable under this Agreement all federal, state, city or other taxes as
the University is required to withhold pursuant to any law or government
regulation or ruling.

 

15.           Successors and Binding Agreement.

 

(a)            The University will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the University, by
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the University would be required to perform if no such succession had
taken place.  This Agreement will be binding upon and inure to the benefit of
the University and any successor to the University, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business or assets of the University whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“University” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the University.

 

(b)            This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

 

(c)            This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 15(a) and 15(b).  Without limiting the generality or effect
of the foregoing, the Executive’s right to receive payments and benefits
hereunder will not be assignable, transferable or delegable by him, whether by
pledge, creation of a security interest, or otherwise, other than by a transfer
by the Executive’s will or by the laws of descent and distribution and, in the
event of any attempted assignment or transfer contrary to this Section 15(c),
the Company shall have no liability to pay any amount so attempted to be
assigned, transferred or delegated.

 

16.           Notices.  For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be







--------------------------------------------------------------------------------

 



 

deemed to have been duly given when hand delivered or dispatched by electronic
facsimile transmission (with receipt thereof confirmed), or five (5) business
days after having been mailed by United States registered or certified mail,
return receipt requested, postage prepaid, or three business days after having
been sent by a nationally recognized overnight courier service such as Federal
Express, UPS, or similar courier service, addressed to the University (to the
attention of the Secretary of the University) at its principal executive offices
and to the Executive at his principal residence, or to such other address as
either party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address shall be effective only upon
receipt.

 

17.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Maryland, without giving effect to the
principles of conflict of laws of such State.

 

18.           Validity.  If any provision of this Agreement or the application
of any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.

 

19.           Survival of Provisions.  Notwithstanding any other provision of
this Agreement, the parties’ respective rights and obligations hereunder, will
survive any termination or expiration of this Agreement or the termination of
the Executive’s employment for any reason whatsoever.

 

20.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is in writing
and signed by the party against whom such modification, waiver or discharge is
sought to be enforced.  No waiver by either party hereto at any time of any
breach by the other party hereto or compliance with any condition or provision
of this Agreement to be performed by such other party will be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  Unless otherwise noted, references to “Sections” are to
sections of this Agreement.  The captions used in this Agreement are designed
for convenient reference only and are not to be used for the purpose of
interpreting any provision of this Agreement.

 

21.           Indemnification under Company By-Laws.  To the maximum extent
provided in the bylaws of the University and/or Company and by law, during the
term of this Agreement and thereafter, the University and Company  shall
indemnify and hold the Executive and his heirs, personal representatives,
executors and administrators harmless, against any and all claims, damages
liabilities, costs of investigation and reasonable legal expenses as a result of
any threatened or actual third-party claim or proceeding  (excluding claims and
proceedings by the University and any of its affiliates)  against the Executive
that arises by reason of the Executive having executed and performed under this
Agreement (as it may be amended)  or otherwise having provided service as an
officer or employee of the University, any affiliate of the Company or any other
entity at the request of the Company.

 

22.           Section 409A.

 

(a)           It is intended that any amounts payable under this Agreement shall
either be exempt from or comply with Section 409A of the Code and all
regulations, guidance and other interpretive authority issued thereunder,
including without limitation any such regulations or other guidance that may be
issued in the future (“Section 409A”) so as not to subject the Executive to
payment of any additional tax, penalty or interest imposed under Section 409A.
The provisions of this Agreement shall be construed and interpreted to avoid
imputation of any such additional tax, penalty or interest under Section 409A
yet preserve the intended benefit payable to the Executive.

 

(b)           Notwithstanding anything herein to the contrary, if the Executive
is a Specified Employee at the time of the Executive’s termination of employment
with the University or Company and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary to prevent any accelerated or additional tax under
Section 409A, then the Company will defer the commencement of any such payments
or benefits hereunder to the extent that such payments or benefits (after taking
into account all exclusions applicable to such payment under Section 409A)
constitute “deferred compensation” subject to Section 409A (without any
reduction in such payments or benefits ultimately paid or







--------------------------------------------------------------------------------

 



 

provided to the Executive) until the earlier of (i) the first business day after
the expiration of six (6) months following the Executive’s termination of
employment (ii) or the Executive’s death or Disability (the “Delayed Payment
Date”).

 

(c)           For purposes of this Agreement, any references herein to the
Executive’s “termination of employment” or words of similar meaning shall refer
to the Executive’s “separation from service” with the Company within the meaning
of Section 409A and Treasury Regulation Section 1.409A-1(h) (after giving effect
to the presumptions contained therein) and the term “Specified Employee” shall
have the meaning given such term in Section 409A and Treasury Regulation Section
1.409A-1(i) as determined in accordance with the Company’s policy for
determining Specified Employees.

 

(d)           (i) To the extent any reimbursements or in-kind benefits due to
the Executive under this Agreement constitute “nonqualified deferred
compensation” subject to Section 409A,  any such reimbursements or in-kind
benefits shall be paid to the Executive in a manner consistent with Treasury
Regulation Section 1.409A-3(i)(1)(iv), and (ii) to the extent that the
Executive’s receipt of any in-kind benefits from the Company or its affiliates
must be delayed pursuant to this Section 22 due to the Executive’s status as a
Specified Employee, the Executive may elect to instead purchase and receive such
benefits during the period in which the provision of benefits would otherwise be
delayed by paying the Company (or its affiliates) for the fair market value of
such benefits (as determined by the Company in good faith) during such
period.  Any amounts paid by the Executive pursuant to the preceding sentence
shall be reimbursed to the Executive as described above on the Delayed Payment
Date.

 

(e)           Each payment made under this Agreement shall be treated as a
separate payment and any right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.

 

(f)           The University and the Company shall consult with the Executive in
good faith regarding and shall use all reasonable efforts to agree with
Executive on the appropriate implementation of the provisions of this Section
22.

 

IN WITNESS WHEREOF, with the Company signatory listed below having been duly
authorized by the Company to enter into this Agreement by the Company, the
parties hereto have executed this Agreement as of the day and year first
written.

 

 

STRAYER UNIVERSITY, LLC

 

 

 

 

By:

/s/ Lizette Herraiz

 

 

Name: Lizette Herraiz

 

 

Title: General Counsel & Secretary

 

 

 

 

 

/s/ Brian W. Jones

 

 

Brian W. Jones

 



--------------------------------------------------------------------------------